 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                         UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13    ALFONSO VALERIANO DE LA CRUZ,                      Case No. 1:19-cv-01674-LJO-SKO
14                       Plaintiff,
                                                         ORDER TRANSFERRING CASE TO
15            v.                                         SACRAMENTO DIVISION
16
      SUPERIOR COURT OF CALIFORNIA,
17
      COUNTY OF SACRAMENTO, et al.,
18
                     Defendants.
19    _____________________________________/

20
           This case was filed on November 27, 2019, by Plaintiff Alfonso Valeriano De La Cruz, a
21
     state prisoner housed at CCI-Tehachapi, proceeding pro se with this civil rights action, against
22
     Defendants Superior Court of California, County of Sacramento, CTF- Soledad, Pleasant Valley
23
     State Prison, CCI Tehachapi, and the Warden of CCI Tehachapi. (Doc. 1.)
24
           Pursuant to Local Rule 120, a civil action which has not been commenced in the proper court
25
     may, on the Court’s own motion, be transferred to the proper court. See E.D. Cal. L.R. 120(f). A
26
     review of Plaintiff’s allegations in the complaint reveals that the claims substantially arose in the
27
     Sacramento Division of the Eastern District of California. The first and second claims relate to
28
 1       Plaintiff’s conviction and re-sentencing in Sacramento County, and the third claim relates to alleged
 2       mishandling of his property by prison officials during his transfer from CTF-Soledad, located in
 3       the Central District of California, to CSP-Folsom, located in the Sacramento Division of the Eastern
 4       District of California. (See Doc. 1 at 3–5.)
 5             The complaint contains no allegations relating to the Fresno Division.1 In view of the
 6       connections to the Sacramento Division, specifically, that the events alleged in the complaint
 7       substantially occurred in the Sacramento Division, and the relative lack of connections to the
 8       Fresno Division, this case should be transferred to the Sacramento Division of the Eastern District
 9       of California.
10             Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

11             1.         This case is TRANSFERRED to the Sacramento Division of the United States

12                        District Court for the Eastern District of California; and

13             2.         All future filings shall refer to the new Sacramento case number assigned and shall

14                        be filed at:

15                                        United States District Court
                                          Eastern District of California
16                                        501 “I” Street, Suite 4-200
                                          Sacramento, CA 95814
17
     IT IS SO ORDERED.
18

19
     Dated:         December 4, 2019                                            /s/   Sheila K. Oberto                      .
                                                                   UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
     1
       In the third claim, Plaintiff mentions that the property allegedly mishandled by officials at CSP-Folsom and/or CTF-
26   Soledad includes family pictures and legal documents, including documents related to injuries that occurred while he
     was incarcerated at Pleasant Valley State Prison in 2013–2014. (See Doc. 1 at 5.) Plaintiff states that the documents
27   are “very important for [Plaintiff] to file a petition [for a] writ of habeas corpus” related to Plaintiff’s “medical issues”
     and “what happened when [Plaintiff] was in Pleasant Valley Prison [in] 2013 & 2014[.]” (Id.) Plaintiff does not appear
28   to raise claims directly related to the injuries in this case, however, and only raises claims related to the mishandling of
     his property. (See id.)

                                                                  2
